UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5072



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KHALIEK FLIPPEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-492)


Submitted:   February 23, 2006             Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Khaliek Flippen appeals from the district court’s order

revoking his supervised release and sentencing him to eight months’

imprisonment after he admitted to violations of his supervised

release.      Flippen’s   attorney   has    filed   a   brief   pursuant   to

Anders v. California, 386 U.S. 738 (1967), representing that, in

his view, there are no meritorious issues for appeal, but raising

the issue of whether the district court erred in imposing Flippen’s

sentence.     Although he was advised of his right to file a pro se

supplemental brief, Flippen has not filed a brief.               Finding no

meritorious issues and no error by the district court, we affirm

the revocation order and the sentence imposed.

            In light of Flippen’s admission that he violated the

terms of his supervision, we find no error by the district court in

revoking his supervised release.           See 18 U.S.C.A. § 3583(e)(3)

(West 2000 & Supp. 2005); United States v. Davis, 53 F.3d 638,

642-43 (4th Cir. 1995).       Flippen challenges the length of the

sentence and supervised release term.           The eight-month term of

incarceration imposed by the district court was within the five-to-

eleven-month advisory guideline range and was reasonable.                  See

United States v. Green,       F.3d    ,     , 2006 WL 267217, at *5 (4th

Cir. Jan. 6, 2006) (No. 05-4270); 18 U.S.C.A. § 3583(e)(3) (West

2000 & Supp. 2005); U.S. Sentencing Guidelines Manual § 7B1.4(a).

The forty-two month term of supervised release imposed following


                                 - 2 -
the   eight-month   revocation     sentence   was   within    the    statutory

maximum and was not “plainly unreasonable.” 18 U.S.C. §§ 3583(b),

(h); 3742(a)(4) (2000).

           In accordance with Anders, we have independently reviewed

the entire record and find no meritorious issues for appeal.

Accordingly,   we   affirm   the    district    court’s      order   revoking

Flippen’s supervised release and imposing an eight-month sentence

and a forty-two-month supervised release term. This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 3 -